Citation Nr: 1202099	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits based upon legal status as a veteran.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

As discussed below, the appellant has no recognized service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 administrative decision by the Manila, Philippines VA Regional Office (RO) that determined that the appellant did not have the required military service which would render her eligible for VA benefits.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The instant claim was remanded in August 2009.

The Board notes that although an August 2008 notice of disagreement was submitted by the American Legion, the appellant has not completed an "Appointment of Veteran's Service Organization as Claimant's Representative" form (VA-Form 21-22), properly appointing this organization to represent her.  She is therefore considered to be unrepresented.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying active service for VA benefit purposes.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of determining appellant's entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.7, 3.40, 3.41, 3.203 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The question before the Board is whether the appellant had the requisite service that would qualify her for various VA benefits as a veteran.  The RO sent the appellant a preadjudication letter in March 2008 informing her of what evidence was needed to substantiate entitlement to benefits on the basis of active duty service, what evidence VA would undertake to obtain and what evidence she was responsible for obtaining, satisfying the requirements under Pelegrini.  In addition, this letter provided proper notice under Dingess.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the development of the instant claim.  The RO has repeatedly submitted evidence provided by the appellant to the service department via the National Personnel Records Center (NPRC) in order to obtain verification of her service.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  No other assistance would be reasonably likely to assist the appellant in substantiating the claim.

The Board's August 2009 remand instructed the agency of original jurisdiction to forward specific documents submitted by the appellant to the NPRC for verification of her claimed service.  These documents were submitted for verification to the NPRC in March 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the appellant.  Therefore, the Board determines that VA has made reasonable efforts to the assist the appellant in obtaining the evidence necessary to substantiate the instant claim.  

Applicable Statutes and Regulations

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term veteran of any war means any veteran who served in the active military, naval, or air service during a period of war.  38 C.F.R. § 3.1(e).  Title 38 of the United States Code authorizes the Secretary of Veterans Affairs to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  38 U.S.C.A. § 501(a)(1). 

The Secretary has promulgated 38 C.F.R. §§ 3.40, 3.41, and 3.203(a), (c), to govern the conditions under which the VA may extend veterans' benefits based upon service in the Philippine Commonwealth Army.  Service in the Commonwealth Army of the Philippines is included, for compensation purposes, from and after the dates and hours, for persons called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  38 C.F.R. § 3.40(c). 

Persons who served as guerrillas under a commissioned officer of the United States Army, Navy, or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in regular status.  38 C.F.R. § 3.40(d). 

For the purpose of establishing entitlement to pension, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the submitted evidence meets certain conditions.  First, the evidence must be a document issued by the service department which can include a copy certified by a public custodian of records to be a true and exact copy of the document in the custodian's custody.  The document must also contain the needed information as to length, time, and character of service.  Finally, the document must be genuine and the information contained in it accurate in the opinion of VA.  38 C.F.R. § 3.203(a). 

Where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The service department's decision on such matters is conclusive and binding upon VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department declines to verify the claimed service, the applicant's only recourse to alter such certification lies within the relevant service department, not VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Factual Background

The appellant contends that her service in the 51st Infantry Regiment Zabat Guerilla unit during World War II constitutes valid active duty service under VA regulations.

An April 1972 Oath of Office from the Walter Cushing Guerilla Organization indicated that the appellant had been appointed to captain in the organization.

A May 1984 statement from the Philippine Veterans Affairs Office indicated that the Zabat Guerilla unit was not carried in the Listing of Recognized Guerrillas.

A June 2003 affidavit from F. S. indicated that the author had served with the appellant in the Zabat Guerilla unit during World War II.

A June 2008 affidavit from L. D. indicated that the author had served with the appellant in the Zabat Guerilla unit during World War II.

An August 2008 affidavit from E. V. indicated that the author also served with the Zabat Guerilla unit during World War II, alongside the appellant, and that this unit was organized by an American general.  A second August 2008 affidavit from M. B. indicated that the author had also served with the appellant in that unit during World War II.

An October 2008 affidavit from N. O. indicated that she was the appellant's niece and that she recalled the appellant serving in the Zabat Guerilla unit during World War II.

A December 2008 affidavit from J. S. indicated that the appellant had served with the Zabat Guerilla unit during World War II.

An August 2009 affidavit from R. I. described the appellant's participation in the Walter Crushing Guerilla unit and later the Zabat Guerilla unit during World War II.

A September 2009 affidavit from L. S. described participation in the Zabat Guerilla unit during World War II.

A September 2009 affidavit from F. E. indicated that the author recalled the appellant's participation in the Zabat Guerilla unit during World War II.

A June 2010 response from the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In March 2011, an additional request to verify the appellant's reported service was forwarded to the NRPC, along with the various documents and affidavits described herein.  A May 2011 response from the NPRC, obtained after reviewing these additional documents, indicated that no change was warranted in the prior negative certification.

An undated Certificate of Service documented the appellant's service in the Walter Cushing Guerrillas from April 1943 to November 1943.

An undated statement from the Philippine Veterans Board indicated that the appellant served with the 51st Infantry Regiment Zabat Guerilla Unit between September 1943 and April 1945.

The May 2011 NPRC certification was based upon information supplied by the appellant, including her name, date and place of birth, and the nature of her purported service.  The appellant has submitted various documents from the Philippine Veterans Affairs Office and various affidavits from private individuals in attempt to establish her veteran status, however, none of these documents satisfies the requirements of 38 C.F.R. § 3.203(a). 

The undated certification from the Philippine Veteran's Board was not issued by the service department, and the Philippine Veterans Affairs Office maintains its own standards and regulations for determining veteran status that are unrelated to VA's determination.  The various affidavits from private individuals were similarly were also not issued by the service department.  The Board is bound by the May 2011 "no service" certification by the NPRC.  38 C.F.R. §§ 3.40, 3.41; Duro, supra. 

Accordingly, the appellant did not have recognized active service that would confer veteran status and provide her with eligibility for VA benefits.  The claim must therefore be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


ORDER

Entitlement to VA benefits based upon legal status as a veteran is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


